Man Investments (USA) LLC 123 N. Wacker Drive 28th Floor Chicago Illinois 60606 Telephone: (312) 881-6500 August 17, 2010 Man Long Short Fund 123 N. Wacker Drive 28th Floor Chicago, Illinois 60606 Ladies and Gentlemen: With respect to our purchase from you, at the purchase price of $100,000 for 10,000 shares of beneficial interest, net asset value of $10 per share (“Initial Shares”) in Man Long Short Fund, we hereby advise you that we are purchasing such Initial Shares for investment purposes without any present intention of seeking to liquidate such Initial Shares. Very truly yours, Man Investments (USA) LLC by Man-Glenwood Inc., its sole member By: Name: Kirsten Ganschow Title: Secretary
